Citation Nr: 0312038	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred during a private hospitalization from May 21, 1994 
to May 29, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the VA Medical 
Center (VAMC) Medical Administrative Services (MAS) division 
in Bay Pines, Florida, which denied payment of unauthorized 
medical expenses related to private hospitalization from May 
21 to 29, 1994 at Sand Lake Hospital in Orlando, Florida.  
Subsequently, the veteran's file was transferred to the 
Columbia, South Carolina, RO.  In a decision dated in 
February 1999, the Board denied the appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2001 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded for further action.  By an October 
2001, the Court granted the joint motion, and the case was 
subsequently returned to the Board.  


REMAND

The veteran incurred unauthorized medical expenses in 
connection with treatment for non-service-connected heart 
disease at a private hospitalization from May 21 to 29, 1994.  
He submitted a claim for payment of the unauthorized medical 
expenses, which was denied by the Board in February 1999 on 
the basis that treatment was not for a service-connected 
disability, and his disabilities, in particular, service-
connected PTSD, rated 100 percent disabling, were not 
permanently and totally disabling, and, therefore, the 
criteria for reimbursement or payment of unauthorized medical 
expenses were not met.  See 38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2002).  

In connection with his appeal to the Court, the veteran 
submitted a copy of a letter dated in May 1993, from a 
Columbia VARO veterans services officer, which noted that the 
veteran had been determined by the VA to be permanently and 
totally disabled due to service-connected disabilities.  
Previously, there was no copy of this letter in the claims 
file, although there was an exchange of beneficiary 
information with CHAMPVA signed in June 1993 by an 
adjudication officer which noted that the veteran was not 
rated P&T (permanent and total) due to service-connected 
disability.  In addition, there was a letter on file dated in 
September 1995, from the same veterans services officer who 
wrote the May 1993 letter, stating that the VA records showed 
the veteran's condition was not considered permanent.  

However, the appellate record currently before the Board 
consists of the veteran's basic, two-volume claims folder, 
but not the MAS file.  The claims folder includes a copy of 
the statement of the case, but none of the documents 
concerning the hospitalization which would have been 
contained in the MAS file.  The MAS file may shed light on 
the May 1993 letter, as well.  As a matter of due process, 
the Board must review all original documents pertinent to the 
claim.  Therefore, prior to a Board decision, the entire MAS 
folder (containing all original documents), as well as any 
other relevant evidence, must be obtained and associated with 
the basic claims folder.  Board efforts to obtain the MAS 
file through administrative channels were unsuccessful.  

In addition, since the May 1993 letter was associated with 
the file, the MAS has not had a chance to review the claim in 
light of that evidence, and the veteran has not waived 
originating agency consideration of the evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Finally, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
law redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  The VCAA is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Id.  The MAS 
must ensure compliance with the new requirements.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The MAS should issue the veteran a 
notice letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the claim for payment of unauthorized 
medical expenses incurred during a private 
hospitalization from May 21, 1994 to May 
29, 1994.  

2.  The MAS should assemble all original 
records (the complete MAS folder and any 
loose records) concerning the veteran's 
claim for payment for unauthorized medical 
expenses incurred during a private 
hospitalization from May 21 to 29, 1994 in 
Sand Lake Hospital in Orlando, Florida.  
Such records should be associated with the 
veteran's basic claims folder as part of 
the appellate record for the duration of 
the appeal to the Board.

3.  The MAS should then review the claim 
for payment for unauthorized medical 
expenses incurred during the private 
hospitalization from May 21 to 29, 1994, 
including the May 1993 letter from the 
veterans service officer, describing the 
veteran as permanently and totally 
disabled.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




